Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wilkins McNair, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions filed pursuant to 28 U.S.C. § 2255 (2012), and his motion for release on bond. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied relief on McNair’s § 2255 motions in orders entered on February 18, 2014. Accordingly, because the district court has recently decided McNair’s cases, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and grant McNair’s motion to amend and supplement his petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.